Citation Nr: 1448668	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  12-12 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for ischemic heart disease claimed as due to herbicide exposure.

2. Entitlement to service connection for Parkinson's disease claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1968 to July 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.  Thereafter, the Veteran's claims file was transferred to the RO in Wichita, Kansas.

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDINGS OF FACT

1. The Veteran has confirmed clinical diagnoses of ischemic heart disease and Parkinson's disease.

2. Affording the Veteran the benefit of the doubt, he had exposure to herbicides in service.

3. The Veteran's ischemic heart disease and Parkinson's disease are related to his exposure to herbicides during active military service.  
CONCLUSIONS OF LAW



1. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).   

2. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that service connection is warranted for his currently diagnosed ischemic heart disease and Parkinson's disease due to his claimed exposure to herbicides during service at Royal Thai Air Force Bases (RTAFB) in Korat and Takhli, Thailand from March 1969 to March 1970.  A record of assignments contained in the Veteran's Airman Military Record confirms the dates and locations of his military service as alleged.  

During the hearing, the Veteran stated that he frequently walked through defoliated areas, to include the perimeter of the RTAFBs, to get to the trim pads located near the perimeter of the bases where he performed trouble shooting on F-105 jet engines.  The Board also observes that an August 1969 report of performance evaluation noted that the Veteran was a F-105 Crew Chief and that he performed additional duty of an "end of runway inspector."  

During the hearing and in numerous statements of record, the Veteran also claimed that he had temporary duty with "boots on the ground" in the Republic of Vietnam on more than one occasion while serving as part of a rapid aircraft maintenance (RAM) team that was verbally and emergently given undocumented temporary duty assignments to various locations and air bases in country in the Republic of Vietnam to repair and return broken and damaged aircrafts.  

Post-service treatment records and Disability Benefits Questionnaires dated in September 2010 show that the Veteran was diagnosed with ischemic heart disease in March 2001 and Parkinson's disease in December 2009.  

Under § 3.307 (a)(6), a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g. Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  In addition, recent findings indicate that herbicides were also used in Thailand.  In May 2010, VA published a "Compensation & Pension (C&P) Service Bulletin" which establishes "New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea."  In explaining the need for the new procedures, the bulletin noted that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  VA determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  It was noted that the majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  It was also noted that "if a US Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicides exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975."  May 2010 C&P Service Bulletin; see also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. 

When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e), including Parkinson's disease and ischemic heart disease, that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay observable events or the presence of a disability or symptoms of a disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

In making these determinations, the Board has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

In support of the Veteran's claimed exposure to herbicides, as noted, his service personnel records confirm that he served at Royal Thai Air Force Bases (RTAFB) in Korat and Takhli, Thailand from March 1969 to March 1970.  An August 1969 report of performance evaluation indicated that the Veteran was assigned additional duty as an "end of runway inspector," which the Board finds would likely place him him near the perimeter of the base.  In addition, although the Veteran's service personnel records are negative for any documentation of any temporary duty assignments, a June 1971 performance evaluation notes that the Veteran had a "recent 45 day TDY."  Moreover, at the August 2012 hearing, the Veteran submitted a buddy statement from Master Sargent KZD, who was the endorsing Flight Chief who signed off on the Veteran's February 1970 performance evaluation.  KZD indicated that he was stationed with the Veteran at Korat RTAFB, and that they were transferred to Takhli RTAFB at the same time.  He stated that the Veteran worked as his assistant Crew Chief while stationed at Takhli.  He recalled that the Veteran had to pass through defoliated areas to get to the trim pad and engine run-up pads and that herbicides had been sprayed around them as they were reportedly located at the edge of the jungle.  He also recalled that the Veteran was selected on at least two occasions for temporary duty assignments in Vietnam as part of the team to repair and return broken and damaged aircrafts.   

On review, while the Veteran's MOS was not that of a security officer, the Board finds that his service personnel records reflecting service at Korat and Takhli, his sworn statements and testimony of record, and the buddy statement submitted during the August 2012 hearing, provide credible evidence of service near the perimeter of Korat and Takhli air base and in Vietnam.  Viewing the evidence of record in a light most favorable to the Veteran, the Board finds that this evidence is at least in relative equipoise regarding the Veteran's exposure to herbicide agents in Korat and Takhli, Thailand.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that it is likely that herbicide exposure occurred, and service connection for ischemic heart disease and Parkinson's  disease is therefore warranted.  38 C.F.R. § 3.307(a)(6)(iii), 3.309(e); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  See also May 2010 C&P Service Bulletin; VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.


ORDER

Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure, is granted.  

Entitlement to service connection for Parkinson's disease, associated with exposure to herbicides, is granted.   



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


